OMB APPROVAL OMB Number: 3235-0578 Expires:April 30, 2013 Estimated average burden hours per response: 5.6 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-22162 The RAM Funds (Exact name of registrant as specified in charter) 2331 Far Hills Avenue, Suite 200Dayton, Ohio (Address of principal executive offices) (Zip code) Frank L. Newbauer, Esq. Ultimus Fund Solutions, LLC225 Pictoria Drive, Suite 450Cincinnati, Ohio 45246 (Name and address of agent for service) Registrant's telephone number, including area code:(937) 643-1000 Date of fiscal year end:November 30, 2011 Date of reporting period: August 31, 2011 Form N-Q is to be used by management investment companies other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to Rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Schedule of Investments. The RAM Small/Mid Cap Fund Schedule of Investments August 31, 2011 (Unaudited) COMMON STOCKS — 94.4% Shares Value Consumer Discretionary - 15.9% Distributors - 1.6% LKQ Corp. * $ Household Durables - 3.7% Helen of Troy Ltd. * Jarden Corp. Leisure Equipment & Products - 0.8% LeapFrog Enterprises, Inc. * Media - 2.0% John Wiley & Sons, Inc. - Class A Multiline Retail - 4.0% Big Lots, Inc. * Dollar Tree, Inc. * Specialty Retail - 1.9% Rent-A-Center, Inc. Textiles, Apparel & Luxury Goods - 1.9% Hanesbrands, Inc. * Energy - 10.9% Energy Equipment & Services - 9.1% Complete Production Services, Inc. * Ensco plc - ADR Helix Energy Solutions Group, Inc. * McDermott International, Inc. * Superior Energy Services, Inc. * Oil, Gas & Consumable Fuels - 1.8% SandRidge Energy, Inc. * Financials - 29.1% Consumer Finance - 9.9% EZCORP, Inc. - Class A * First Cash Financial Services, Inc. * Insurance - 3.8% American Financial Group, Inc. HCC Insurance Holdings, Inc. Real Estate Investment Trusts (REITs) - 12.5% Annaly Capital Management, Inc. BioMed Realty Trust, Inc. The RAM Small/Mid Cap Fund Schedule of Investments (Continued) COMMON STOCKS — 94.4% (Continued) Shares Value Financials - 29.1% (Continued) Real Estate Investment Trusts (REITs) - 12.5% (Continued) CYS Investments, Inc. $ LTC Properties, Inc. Omega Healthcare Investors, Inc. Thrifts & Mortgage Finance - 2.9% Beneficial Mutual Bancorp, Inc. * Capitol Federal Financial, Inc. Health Care - 6.1% Health Care Equipment & Supplies - 4.4% CareFusion Corp. * ICU Medical, Inc. * Pharmaceuticals - 1.7% Warner Chilcott plc - Class A Industrials - 16.3% Aerospace & Defense - 2.2% Triumph Group, Inc. Commercial Services & Supplies - 2.4% Republic Services, Inc. Construction & Engineering - 4.9% KBR, Inc. Quanta Services, Inc. * Electrical Equipment - 1.8% Babcock & Wilcox Co. (The) * Machinery - 2.3% Valmont Industries, Inc. Professional Services - 2.7% FTI Consulting, Inc. * Information Technology - 8.2% Internet Software & Services - 2.6% VeriSign, Inc. IT Services - 5.6% Fiserv, Inc. * Lender Processing Services, Inc. Wright Express Corp. * The RAM Small/Mid Cap Fund Schedule of Investments (Continued) COMMON STOCKS — 94.4% (Continued) Shares Value Telecommunication Services - 2.1% Diversified Telecommunication Services - 2.1% Windstream Corp. $ Utilities - 5.8% Electric Utilities - 2.2% UIL Holdings Corp. Multi-Utilities - 3.6% CMS Energy Corp. Total Common Stocks (Cost $7,824,878) $ MONEY MARKET FUNDS — 5.4% Shares Value Invesco Short-Term Investments Trust (The) - Treasury Portfolio - Institutional Class, 0.02% (a) (Cost $505,052) $ Total Investments at Value — 99.8% (Cost $8,329,930) $ Other Assets in Excess of Liabilities — 0.2% Net Assets — 100.0% $ ADR - American Depositary Receipt * Non-income producing security. (a) The rate shown is the 7-day effective yield as of August 31, 2011. See accompanying notes to Schedule of Investments. The RAM Small/Mid Cap Fund Notes to Schedule of Investments August 31, 2011 (Unaudited) 1.Securities Valuation Portfolio securities, such as common stocks and shares of real estate investment trusts (“REITs”), of The RAM Small/Mid Cap Fund (the “Fund”) are valued at market value as of the close of regular trading on the New York Stock Exchange (“NYSE”) (normally, 4:00 p.m. Eastern time) on each business day the NYSE is open.Securities listed on the NYSE or other exchanges are valued on the basis of their last sale prices on the exchanges on which they are primarily traded.If there are no sales on that day, the securities are valued at the closing bid price on the NYSE or other primary exchange for that day.NASDAQ listed securities are valued at the NASDAQ Official Closing Price.If there are no sales on that day, the securities are valued at the last bid price as reported by NASDAQ.Securities traded in the over-the-counter market are valued at the last sales price, if available, otherwise at the mean of the closing bid and ask prices.In the event that market quotations are not readily available, securities and other assets are valued at fair value as determined in good faith in accordance with procedures adopted by the Board of Trustees of the Trust and will be classified as Level 2 or 3 within the fair value hierarchy, depending on the inputs used.Debt securities will be valued at their current market value when available or at their fair value, which for securities with remaining maturities of 60 days or less, has been determined in good faith by the Board of Trustees to be represented by amortized cost, which approximates fair value, absent unusual circumstances. Accounting principles generally accepted in the United States (“GAAP”) establish a single authoritative definition of fair value, set out a framework for measuring fair value and require additional disclosures about fair value measurements. Various inputs are used in determining the value of the Fund’s investments.These inputs are summarized in the three broad levels listed below: Level 1 – quoted prices in active markets for identical securities Level 2 – other significant observable inputs Level 3 – significant unobservable inputs The inputs or methodology used for valuing securities are not necessarily an indication of the risks associated with investing in those securities.The inputs used to measure fair value may fall into different levels of the fair value hierarchy.In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety is determined based on the lowest level input that is significant to the fair value measurement. The following is a summary of the inputs used to value the Fund’s investments by security type as of August 31, 2011: Level 1 Level 2 Level 3 Total Common Stocks (including REITs) $ $
